COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:         Mack Watson, Jr. v. The State of Texas
Appellate case number:       01-21-00281-CR
Trial court case number:     1520070
Trial court:                 263rd District Court of Harris County
       A jury convicted appellant, Mack Watson, Jr., of the offense of murder, and assessed
his punishment at confinement for forty years. The trial court appointed Andrew J. Smith
to represent appellant on appeal. On January 24, 2022, appellant’s appointed counsel filed
a motion to withdraw as appellant’s counsel, stating that he had “been appointed by the
Harris County District Court Judges to serve as a Felony Associate Judge” beginning
February 1, 2022.
       Accordingly, on February 8, 2022, the Court abated this appeal and remanded the
case to the trial court to determine whether appellant’s appointed counsel, Andrew J. Smith,
should be allowed to withdraw from representing appellant on appeal, and if so, the Court
further directed the trial court to appoint counsel, at no expense to appellant, to represent
him on appeal. See TEX. CODE CRIM. PROC. ANN. art. 1.051(a), (c), (d)(1); 26.04(a), (b)(1),
(p). On February 14, 2022, the trial court clerk filed a supplemental clerk’s record
including: (1) an order signed by the trial court granting Andrew J. Smith’s motion to
withdraw, and (2) an order appointing Mark A. Rubal to represent appellant on appeal.
        On April 12, 2022, we reinstated the case and set a deadline for filing of appellant’s
brief as May 12, 2022. On May 12, 2022, appellant’s appointed counsel filed a first motion
to extend the time for filing a brief. The motion was granted and the deadline for filing
appellant’s brief was extended to June 13, 2022. On June 13, 2022, appellant’s appointed
counsel filed a second motion to extend the time for filing a brief. The motion was granted
and the deadline for filing appellant’s brief was extended to July 13, 2022. On July 13,
2022, appellant’s appointed counsel filed a third motion to extend the time for filing a brief.
The motion was granted and the deadline for filing appellant’s brief was extended to
August 10, 2013. Appellant was further notified that no further extensions would be
granted, and the failure to file a brief would result in the appeal being abated for the trial
court to hold a hearing to determine the reason for the failure to file a brief.
        Despite the Court’s notice, on August 9, 2022, appellant’s appointed counsel filed
a fourth motion to extend the time for filing a brief. Appellant’s appointed counsel requests
a thirty-day extension for filing his brief, stating that good cause exists for the extension
because he is “currently managing a heavy litigation docket” and is “dealing with a termite
issue at his home.” Appellant’s appointed counsel further states that good cause exists
because he is “missing volume 2 of the reporter[‘s] record.” However, we note that the
Court’s records reflect that volume 2 of the reporter’s record was filed with the Clerk of
this Court on September 17, 2021.
       Appellant’s fourth motion for extension of time to file a brief is granted.
Appellant’s brief is due to be filed no later than September 8, 2022. No further
extensions will be considered by the Court and failure to file a brief by September 8, 2022
will result in abatement of the appeal for the trial court to conduct a hearing to determine
whether good cause exists to relieve appellant’s appointed counsel of his duties as
appellant’s counsel on appeal.
       It is so ORDERED.

Judge’s signature: ____/s/ Amparo Guerra______
                    Acting individually  Acting for the Court

Date: __August 16, 2022_____